DETAILED ACTION
Status of Claims
This action is in response to the applicant amendment filed on 2/22/2022 for application 15/911,223 filed on 3/5/2018. Claim 1, 4 – 11 and 14 – 20 are pending and have been examined.
Claim 1 and 11 are amended. 
Claim 2, 3, 12 and 13 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/2019, 2/7/2019, 4/5/2019, 8/27/2019, 6/15/2020, 9/10/2020 ad 2/4/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Respond to Applicant’s Remarks
Applicant's remark filed on 2/22/2022 has been fully considered but they are not persuasive.

Regarding claim rejection under 35 U.S.C. 103, applicant state that Long does not disclose a first classifier being configured to classify first-environment actions, performed in a first runtime environment being used to train a second classifier in a second runtime environment and the condition of the first runtime environment differ from the condition of the second runtime environment of Claim 1. Examiner respectfully disagree. Long defines domain as collections of information that are related by at least one common physical, political, geographic, economic, cultural, recreational, academic, or theological trait (Long column 1 line 39 - 42) and use, as an example, application for spam email detection of specific group of user (Long, column 2, ln. 29 - 30). One of skilled in the art would appraise, at the earliest priority date of instant application, that users are accessing email with their own devices which varies from desktop, laptop to mobile phone and running under Windows, Mac, or Android operation system. Application running on these different platform are different versions compiled according to each different platforms having physically different signals. The functionality illustrated in the flowchart of Fig. 1 or Fig. 2 maybe distributed across multiple one of the first, second and third devices in Fig. 3 (Long, column 8, ln. 55 - 58).  First device, second device or third device may include computing devices and or platform such as a desktop, a laptop …personal digital assistant, mobile communication devices or the like. In other word, the system of Long can perform these training task for each of the various computing environment for the users that use different platform. 
Applicant further state that Simard do not disclose automatically label a plurality of traffic samples as corresponding to the given class of Claim 7 and 17 and human involvement in the process would not motivate a processor to perform this task. Examiner respectfully disagree. Simard disclose a system to automatically perform programmed logic. In this case, the programmed logic of Simard is to label the data in database based on the response received through the user interface. Such programmed logic is carried out by a system comprises processor (Simard, fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 4 and 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Long US8332334B2 System and Method for Cross Domain Leaning for Data Augmentation, 2012 in view of Ranjan, US8402543B1, Machine Learning Botnet Detection with Dynamic Adaption, 2013.

Regarding Claim 1, Long discloses: A system, comprising: a network interface; and a processor (Long, fig. 1), configured: 
to receive, via the network interface (Long, fig. 3, where item 330 communication interface [network interface]), encrypted traffic generated responsively to second-environment (Long, fig. 3 & col. 3, ln. 43 – 49, where emails [encrypted traffic] to the email account owners of target domain [second-environment]) actions performed, by one or more users on one or more devices (Long, col. 3, ln. 43 – 46 where spam mails are created [actions] by one or more spam creators [users] on one or more devices on the internet), in a second runtime environment (Long, fig. 3, where email traffic is received in the second device [second runtime environment]); 
to train a second classifier, using a first classifier, to classify the second- environment actions based on statistical properties of the traffic (Long, fig. 2 & col 8, ln. 1 – 25 where during cross domain learning [train second classifier], in step 205, use target function of domain 1 [first classifier] to predict new labels for labeled data of domain 2 [second environment actions]; the process iteratively develop the target function of both domains thus the classifying is based on the distribution profile of the trained data [statistical properties of the traffic] of the last iteration),
the first classifier being configured to classify first-environment actions, performed in a first runtime environment, based on statistical properties of encrypted traffic generated responsively to the first-environment actions (Long, fig. 2, fig. 3 & col 8, ln. 1 - 3, where in the two sided cross domain learning, target function of domain 1 [first classifier] is used to classify the data in domain 1 [first-environment actions] based on the distribution of the data in domain 1 [statistical properties of encrypted traffic generated responsively to the first environment action] at item 302 first device [first runtime environment] of fig. 3); wherein conditions of the of the first runtime environment differ from the conditions of the second runtime environment by at least one of the following: an application or version thereof in which the user actions are performed; an operating system or version thereof in which the application is run; a type of device; and a model of the device, thereby employing the first classifier to train the second classifier, for use of the second classifier in connection with different runtime environment conditions than runtime environment conditions for which the first classifier is configured (Long, fig. 3, col 8, ln. 65 – 67 & col. 9, ln. 1 – 5, where device may include … a desktop computer [first runtime environment] … mobile communication device [second runtime environment]; the application trained on a desktop or server is different than application on a mobile devices, the runtime environment of a desktop or server is different than that of a mobile devices);
 	to classify the second-environment actions, using the trained second classifier; and to generate an output responsively to the classifying (Long, col 3, ln. 46 – 51, where to build personalized spam detection model [trained second classifier] to perform spam detection [generate output responsively to the classifying]).
	Long does not explicitly discloses 
Receive, via the network interface encrypted traffic 
classify first environment actions based on statistical properties of encrypted traffic
Ranjan explicitly discloses: 
Receive, via the network interface encrypted traffic (Ranjan, fig. 1, where botnet traffic are received from computer network through network interface; col. 4, ln. 31 – 32, where in the environment of encrypted traffic flow)
classify first environment actions based on statistical properties of encrypted traffic (Ranjan, col. 4, ln. 17 – 32, where detecting [classify] bots in network traffic … in layer-3 communication activity information … detection even in the environment of encrypted traffic flows, )
Long and Ranjan both teach spam detection in emails using machine learning model and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Long’s disclosure of learning electronic traffic classification using transfer learning with Ranjan’s disclosure of machine learning on encrypted traffic to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to avoid encryption that obscure payloads (Ranjan, col. 1, ln. 43).

Regarding Claim 4, Long in view of Ranjan discloses the system of Claim 1, Long in view of Ranjan further discloses: wherein the processor is configured to train the second classifier by providing, to the first classifier, labeled samples of the traffic generated responsively to the second-environment actions, such that the first classifier classifies the labeled samples based on the statistical properties of the labeled samples and training the second classifier to classify the second-environment actions based on the classification performed by the first classifier (Long, fig. 2 & col 8, ln. 13 – 19, where in step 205, use target function of domain 1 [first classifier] to predict new labels for labeled data of domain 2 [labeled sample of the traffic generated responsively to the second-environment action]; data from both first and second domain is utilized to augment training data in the other domain [based on the statistical properties of the labeled sample] …  iteratively develop the target function of both domain [second classifier is trained based on the classification performed by the first classifier]), 
 
Regarding Claim 11 and 14, Claim 11 and 14 are the method claim corresponding to Claim 1 and 4. Claim 11 and 14 are rejected with the same reason as claim 1 and 4

Claim(s) 7 and 17 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Simard US20150019460 Active Labeling for Computer-Human Interactive Learning in view of Ranjan, US8402543B1, Machine Learning Botnet Detection with Dynamic Adaption, 2013.

Regarding Claim 7, Simard discloses:  A system, comprising: a network interface; and a processor (Simard, para. 0049, ln. 13 – 16, where distributed computing … linked through a communication network), configured:
to receive, via the network interface, encrypted traffic generated responsively to a first plurality of actions performed, using a computer application, by one or more users (Simard, para. 0059, ln, 1 – 3, where classifier for web pages … for queries [first plurality of actions performed using a computer application by one or more users]);
to classify the actions, using a classifier, based on statistical properties of the traffic (Simard, para. 0042, ln. 8 – 9, where the working set of data item [actions] is scored [classified] via the classifier; para. 0041, ln. 4 – 6, where classifier may be pre-trained, i.e., the classifying based on the distribution [statistical properties] of the pre-training data); 
to identify, subsequently, that the classifier is misclassifying at least some of the actions that belong to a given class (Simard, para. 0042, ln. 14 – 19, where via the user interface, one or more user-provided labels are received … identify the one or more of the presented data item as positive or negative examples [misclassified] of the class of data items);
to automatically label, in response to the identifying, a plurality of traffic samples as corresponding to the given class (Simard, para. 0042, ln. 14 – 19, where the system automatically mark [label] the presented data item as positive or negative examples in response to the user provided labels [given class]);
to retrain the classifier, using the labeled samples (Simard, para. 0042, ln. 19 – 21, where the classifier is retrained based on the one or more user-provided labels); 
to receive, subsequently, encrypted traffic generated responsively to a second plurality of actions performed using the computer application (Simard, para. 0059, ln, 1 – 3, where classifier for web pages … for queries [second plurality of actions performed using a computer application]; where user queries from web pages are commonly done through https protocol [encrypted traffic])
to classify the second plurality of actions, using the retrained classifier; and to generate an output responsively thereto (Simard, para. 0043, ln. 2 – 4, where subsequent to retraining the classifier, the working set of data items may be scored [generate output] with the retrained classifier).
Simard does not explicitly discloses 
to receive, via the network interface, encrypted traffic 
to receive, subsequently, encrypted traffic generated responsively to a second plurality of actions performed using the computer application, to classify the second plurality of actions
Ranjan explicitly discloses: 
to receive, via the network interface, encrypted traffic (Ranjan, fig. 1, where botnet traffic are received from computer network through network interface; col. 4, ln. 31 – 32, where in the environment of encrypted traffic flow)
to receive, subsequently, encrypted traffic generated responsively to a second plurality of actions performed using the computer application, to classify the second plurality of actions (Ranjan, col. 4, ln. 17 – 32, where detecting [classify] bots [second plurality of actions] in network traffic … in layer-3 communication activity information … detection even in the environment of encrypted traffic flows)
Simard and Ranjan both teach classification of network queries (Ranjan, col. 1, ln. 21, where denial of service attacks; denial of service attacks are malicious queries) using machine learning model and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Simard’s disclosure of learning electronic traffic classification using active labeling technique with Ranjan’s disclosure of classification on encrypted traffic to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to avoid encryption that obscure payloads (Ranjan, col. 1, ln. 43).

Regarding Claim 17, Claim 17 is the method claim corresponding to Claim 7. Claim 17 is rejected with the same reason as claim 7

Claim 5 – 6 and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Long US8332334B2 System and Method for Cross Domain Leaning for Data Augmentation, 2012 in view of Ranjan, US8402543B1, Machine Learning Botnet Detection with Dynamic Adaption, 2013, further in view of Lu, Transfer Learning using Computational Intelligence A Survey, Knowledge Based System, Vol. 80, 2015.

Regarding Claim 5, Long in view of Ranjan discloses the system of Claim 1, Long in view of Ranjan does not explicitly discloses: wherein the processor is configured to use the first classifier by incorporating a portion of the first classifier into the second classifier.
Lu explicitly discloses: 
wherein the processor is configured to use the first classifier by incorporating a portion of the first classifier into the second classifier (Lu, sec. 3.1, ln. 5 – 6, where target task [second classifier] and related task [first classifier] are trained together with shared input and hidden layers [portion of first classifier incorporated into second classifier]).
Long (in view of Ranjan) and Lu both teach transfer learning between domains using machine learning model and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Long (in view of Ranjan)’s disclosure of learning electronic traffic classification using transfer learning with Lu’s disclosure of transferred learning using DNN with shared layers to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to gain flexibility in extracting high-level features in transfer learning (Lu, sec. 3.1 ln. 1 – 2).

Regarding Claim 6, Long in view of Ranjan and Lu discloses the system of Claim 5, Long in view of Ranjan and Lu further discloses: wherein the first classifier includes a first deep neural network (DNN) and the second classifier includes a second DNN, and wherein the processor is configured to incorporate the portion of the first classifier into the second classifier by incorporating, into the second DNN, one or more neuronal layers of the first DNN (Lu, sec. 3.1, ln. 5 – 6, where target task [second classifier; second DNN] and related task [first classifier; first DNN] are trained together with shared input and hidden layers [one or more neuronal layers of the first DNN incorporated into second DNN]).

Regarding Claim 15 – 16, Claim 15 – 16 are the method claim corresponding to Claim 5 – 6. Claim 15 – 16 are rejected with the same reason as claim 5 - 6

Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Simard US20150019460 Active Labeling for Computer-Human Interactive Learning in view of Ranjan, US8402543B1, Machine Learning Botnet Detection with Dynamic Adaption, 2013, further in view of Tulyakov, Review of Classifier Combination Methods, Studies in Computation intelligence SCI 90, 2008.

Regarding Claim 8, Simard in view of Ranjan discloses the system of Claim 7, Simard in view of Ranjan does not explicitly discloses: 
wherein the classifier includes an ensemble of lower- level classifiers, and wherein the processor is configured to label the traffic samples by providing the traffic samples to the lower-level classifiers, such that one or more of the lower-level classifiers labels the traffic samples as corresponding to the given class.
Tulyakov explicitly discloses: 
wherein the classifier includes an ensemble of lower- level classifiers, and wherein the processor is configured to label the traffic samples by providing the traffic samples to the lower-level classifiers, such that one or more of the lower-level classifiers labels the traffic samples as corresponding to the given class (Tulyakov, fig. 1, where the classifying system use an ensemble of M lower level classifiers that provide classification scores to the higher level combiner of the classifying system).
Simard (in view of Ranjan) and Tulyakov both teach classifier for data pattern classification and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Simard (in view of Ranjan)’s disclosure of active labeling and iterative training of the classifier with Tulyakov’s disclosure of combined classifier to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to increase performance of pattern recognition (Tulyakov, sum. ln. 1 – 2).

Regarding Claim 18, Claim 18 is the method claim corresponding to Claim 8. Claim 18 is rejected with the same reason as claim 8

Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Simard US20150019460 Active Labeling for Computer-Human Interactive Learning in view of Ranjan, US8402543B1, Machine Learning Botnet Detection with Dynamic Adaption, 2013, and Ben-Artzi, US8543577B1, Cross-Channel Cluster of Information, 2013 further in view of Rai, Learning by Computing Distances: Distance-based Methods and Nearest Neighbors, CS771A, Department of Computer Science & Engineering, India Institute of Technology Kanpur, 2016.

Regarding Claim 9, Simard in view of Ranjan discloses the system of Claim 7, Simard in view of Ranjan does not explicitly discloses: 
wherein the processor is configured to label the traffic samples by: clustering the traffic samples, along with a plurality of pre-labeled traffic samples that are labeled as corresponding to the given class, into a plurality of clusters, such that at least one of the clusters, which contains at least some of the pre-labeled traffic samples, is labeled as corresponding to the given class, and others of the clusters are unlabeled (), 
subsequently, identifying those of the unlabeled clusters that are within a given distance from the labeled cluster,
and subsequently, labeling those of the samples that belong to the identified clusters as corresponding to the given class.
Ben-Artzi explicitly discloses:
wherein the processor is configured to label the traffic samples by: clustering the traffic samples, along with a plurality of pre-labeled traffic samples that are labeled as corresponding to the given class, into a plurality of clusters, such that at least one of the clusters, which contains at least some of the pre-labeled traffic samples, is labeled as corresponding to the given class, and others of the clusters are unlabeled (Ben-Artzi, col 5, ln. 1 – 15 where labeling model select a label associated with one of the documents [pre-labeled sample] in a cluster as the label for the cluster, in this example, the selected label can be the label that is associated with more documents [unlabeled] in the cluster; i.e., the cluster is labeled with the given class col. 5, ln. 17 – 19, where the cluster may also be unlabeled), 
subsequently, identifying those of the unlabeled clusters that are within a given distance from the labeled cluster, and subsequently, labeling those of the samples that belong to the identified clusters as corresponding to the given class (Ben-Artzi, col 5, ln. 21 – 23, where based on the labels associated with the individual documents in the cluster, the system determines an appropriate label for the cluster as a whole; i.e., the samples in the clusters are labeled to the identified label).
Simard (in view of Ranjan) and Ben-Artzi both teach classifier for data pattern classification and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Simard (in view of Ranjan)’s disclosure of active labeling and iterative training of the classifier with Ben-Artzi’s disclosure of cluster based classifier to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to apply supervised learning to unsupervised learning in classification task (Ben-Artzi, fig. 3B).
Simard in view of Ranjan and Ben-Artzi do not explicitly disclose: 
identifying those of the unlabeled clusters that are within a given distance from the labeled cluster 
Rai explicitly discloses: 
identifying those of the unlabeled clusters that are within a given distance from the labeled cluster (Rai, page. 24, where the unlabeled cluster x is classified to +1 if the distance to u+ [mean of labeled cluster] is shorter than [within] the distance to u- [a given distance]; on the other hand, cluster x is classified to -1 if the distance to u- [mean of labeled cluster] is shorter than [within] the distance to u+ [a given distance])
Simard (in view of Ranjan and Ben-Artzi) and Rai both teach clustering technique for data pattern classification and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Simard (in view of Ranjan and Ben-Artzi)’s disclosure of applying supervised clustering to unsupervised clustering of a classification task with Rai’s disclosure of determining class based on distance to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification for its simplicity to understand and implement (Rai, page. 31).

Regarding Claim 19, Claim 19 is the method claim corresponding to Claim 9. Claim 19 is rejected with the same reason as claim 9

Claim 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Simard US20150019460 Active Labeling for Computer-Human Interactive Learning in view of Ranjan, US8402543B1, Machine Learning Botnet Detection with Dynamic Adaption, 2013, further in view of Andreoli, US20070268509A1 Soft Failure Detection in a Network of Devices.

Regarding Claim 10, Simard in view of Ranjan discloses the system of Claim 7, Simard in view of Ranjan does not explicitly discloses: 
wherein the processor is configured to identify that the classifier is misclassifying at least some of the actions that belong to the given class by identifying that one or more statistics, associated with a frequency with which the given class is identified, deviate from historical values.
Andreoli explicitly discloses:
wherein the processor is configured to identify that the classifier is misclassifying at least some of the actions that belong to the given class by identifying that one or more statistics, associated with a frequency with which the given class is identified, deviate from historical values (Andreoli, para. 0046, ln. 11 – 18, where such mis-classifications … “false” warning to the administrator … useful for system administrator to be made aware of any substantial deviation from the past pattern of usage; i.e., system report to user when system  identifying a malfunction [given class], the usage deviation from the past [statistics associated with frequency deviate from historical values]).
Simard (in view of Ranjan) and Andreoli both teach learnable classifier for data pattern classification and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Simard (in view of Ranjan)’s disclosure of active labeling and iterative training of the classifier with Andreoli’s disclosure of false warning reporting to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to reduce the mis-classification (Andreoli, para. 0046, ln. 11 – 16).

Regarding Claim 20, Claim 20 is the method claim corresponding to Claim 10. Claim 20 is rejected with the same reason as claim 10

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122